                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


AUTHER, et al.
vs.                                        Civil Action No.:      4:18-cv-23-DMB-JMV
MERITOR, INC., et al.

GREEN, et al.
vs.                                        Civil Action No.:      4:18-cv-24-DMB-JMV
MERITOR, INC., et al.

TURNER, et al.
vs.                                        Civil Action No.:      4:18-cv-25-DMB-JMV
MERITOR, INC., et al.


                                           ORDER

       The Court having considered the current status of these cases finds the Case Management

Order deadlines should be and are hereby amended and adopted as follows:



       Event                                                                Date
       Deadline to depose all remaining plaintiffs and any witnesses
 1.    identified during those depositions                                  5/20/20
 2.    Summary Judgment and Daubert-type Motions deadline                   7/16/20
       Oppositions to Summary Judgment and Daubert-type Motions
 3.    deadline                                                             8/14/20
       Replies in support of Summary Judgment and Daubert-type Motions
 4.    deadline                                                        8/28/20
 5.    Pretrial Statement Due                                               TBD
 6.    Final Pretrial                                                       TBD
 7.    Trial                                                                TBD

       In each of these cases, only one consolidated motion for summary judgment may be filed

by the Meritor Defendants (Meritor, Inc., Rockwell Automation, Inc., and The Boeing

Company), only one consolidated motion for summary judgment may be filed by Textron, and
only one consolidated motion for summary judgment may be filed by the plaintiffs in each case.

Each summary judgment motion filed may not exceed a total of 12 pages, excluding exhibits.

For any summary judgment motion filed in each case, the original and reply memorandum briefs

together may not exceed a total of 85 pages. Any opposition memorandum may not exceed 85

pages.


              SO ORDERED this 12th day of December, 2019.


                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
